DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election without traverse of Species A, D and F in the response of 12 January, 2022, is acknowledged. Claims 3, 9 and 13-14 are withdrawn as being drawn to nonelected species. Claims 1-2, 4-8, 10-12 and 15-20 are examined. The restriction requirement is hereby made FINAL. 
Drawings
Applicant’s Figure 1 contains five different views of the same device. 
37 CFR 1.84 (u) reads “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” See MPEP 608.02. 
The examiner suggests that instead of renumbering all the drawings, Figure 1 be split into Figs.1a-e. 
The formal drawings submitted have been reviewed by the Office of Patent Application Processing (OPAP) and/or the USPTO Office of Draftspersons’ Patent 
Claim Interpretation
In regards to claim 1, the claim reads “spatially separated from the first permanent magnet about the compliant body” [line 5]. Referring to applicant’s disclosure, page 10 lines 19-22, and Fig.1 to which it refers, it is clear that “about”, as used here, does not mean that the magnets are circumferentially separated from one another on the compliant body. Here, this is interpreted to mean that the first permanent magnet surrounds part of the compliant body. 
The examiner does suggest that the claim be amended to make this clearer. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 11 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claims 4 and 11, the claims read “the human” [claim 4 line 3, claim 11 line 2]. There is insufficient antecedent basis for this limitation in the claims. Therefore, the claims are unclear. For the purpose of prosecution, it will be assumed that this is a newly recited item in each claim. 
In regards to claim 18, the claim reads “the first pair of permanent magnets”. It is unclear if this is a newly recited item or another recitation of a previously recited item. Therefore, the claims are unclear. For the purposes of prosecution, it will be assumed that this is the same as the “at least two permanent magnets” of claim 12, from which claim 18 depends. 
Allowable Subject Matter
	Claims 1-2, 5-8, 10, 12, 15-17 and 20 are allowed.
	Claims 4, 11 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a magnetic robotic device having: 
a compliant body, 
	first and second permanent magnets supported by the compliant body, 
	a nonmagnetic region spatially separating the permanent magnets, 
	wherein the magnetic robot device is configured to undulate in response to application of a rotating magnetic field, the undulation propelling the magnetic robot device. (Claims 1 and 12)
	Claim 20 is a method that requires at least the above device.
	Sitti et al. (US PGPUB 2013/0303847) teaches the above except for the device being configured to undulate in response to a rotating magnetic field, instead teaching a capsule endoscope that undulates in response to a magnetic field of varying strength, and that rotates in response to a rotating magnetic field imposed thereupon. 
Hu et al. (US PGPUB 2020/0035390) teaches the above, except for the nonmagnetic region, instead teaching a compliant body with many magnets continuously one after the other. 
There is no reason or suggestion provided in the prior art to modify the above devices to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sitti et al. (US PGPUB 2013/0303847)
Hu et al. (US PGPUB 2020/0035390)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795